Citation Nr: 0914036	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968, 
including service in Vietnam from June 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Veteran testified at a hearing at the RO in February 
2008.  A transcript is of record.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the Veteran if further action 
is required on his part.


REMAND

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. The Board has 
determined that additional development must be conducted 
prior to final adjudication of the claim, in particular with 
regard to the question of whether the Veteran either served 
in combat, and if not whether claimed stressors may be 
corroborated.    

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).






In Zarycki v. Brown, 6 Vet. App. 91 (1993) it was held that 
the Board must first determine whether the Veteran was 
"engaged in combat with the enemy," and if not whether 
there exists corroborative evidence of the claimed stressors. 
6 Vet. App. at 100.

With regard to in-service stressors, the evidence necessary 
to establish that the claimed stressor actually varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f). 

However, where a determination is made that the Veteran did 
not "engage in combat with the enemy," the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  Once independent verification of the stressor 
event has been submitted, the Veteran's personal exposure to 
the event may be implied by the evidence of record. A Veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event. See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Furthermore, it has been held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau, 9 Vet. App. at 
396.  





During the entirety of his assignment to Vietnam from June 
1967 to July 1968, the Veteran was a tracked vehicle mechanic 
and member of Battery B, 8th Battalion, 6th Field Artillery. 
In April 2007, the U.S. Army and Joint Services, Records 
Research Center (JSRRC) (and formerly Center for Unit 
Research and Records or "CURR") reported that it had 
reviewed the 1967 unit history submitted by the Veteran's 
battalion, which indicated that:

"Battery (Btry) B was located approximately 16 
kilometers south of An Loc at Landing Zone thunder 
VIII with the secondary mission of providing 
counter rocket fire for Lai Khe in December of 
1967."

CURR also reported that on January 31, 1968, the military 
base at Lai Khe was attacked, receiving 74 rockets and 10 
mortar rounds, resulting in the wounding of 82 personnel and 
the destruction of 12 buildings and 4 helicopters.  

In VAOPGCPREC 12-99, VA's General Counsel held the 
determination whether a veteran "engaged in combat with the 
enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term.

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "'engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c)   There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999) (Italics added).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) 
(West 1991). 

However, in Sizemore v. Principi, 18 Vet. App. 264 (2004), 
and of particular relevance to this matter, it was held that 
the Board must make factual findings as to combat, under the 
General Counsel opinion above, when the evidence shows that 
the Veteran participated in attacking or defending an attack 
of the enemy. 18 Vet. App. at 272 (Italics in original); see 
factor (a), above.. 

Stated alternatively, VA must here determine under 38 U.S.C.A 
§  1154(b) if the Veteran's assignment during December 1967 
to a unit which provided counter rocket fire constituted 
combat with the enemy. The evidence of record is presently 
insufficient to make this determination, as it does not show 
the details of such action, other than its occurrence. 

Because the claim remains pending, the Veteran will be 
afforded an opportunity to provide further clarifying data as 
to his claimed participation in combat or claimed stressors. 

Accordingly, the claim is REMANDED to the RO/AMC for the 
following actions: 

1. The RO/AMC will contact the Veteran 
and ascertain if he desires to submit any 
further information as to his 
participation in combat, whereabouts or 
the occurrence of the claimed stressors 
including but not limited to the time 
frame of December 1967. The RO/AMC will 
advise the Veteran that he should provide 
such details so as to allow meaningful 
research within the current guidelines as 
established by the appropriate records 
depositories.

2. After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will request that 
the appropriate records depositories 
research the Veteran's report of claimed 
participation in combat through his unit, 
including but not limited to the time 
frame of December 1967. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations. Following such development, 
the RO/AMC should review and readjudicate 
the claim. In readjudicating the claim as 
to the question of stressors, the RO/AMC 
must first determine, based upon all the 
evidence of record, whether the Veteran 
served in combat within the meaning of 
the law and if not, whether there is 
corroborative evidence of his claimed 
stressors. 

If any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.
. 
 The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




